UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4997


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

QUASHAWN PREISTER, a/k/a Quay,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:09-cr-00111-IMK-JSK-4)


Submitted:   April 7, 2011                 Decided:   April 15, 2011


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles T. Berry, Fairmont, West Virginia, for Appellant.
William J. Ihlenfeld, II, United States Attorney, John C. Parr,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Quashawn    Preister     appeals        the   forty-month     sentence

imposed following his guilty plea to possession with intent to

distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(B) (2006).          Counsel for Preister filed a brief in this

court    in    accordance    with     Anders     v.    California,    386 U.S. 738

(1967), certifying that there are no non-frivolous issues for

appeal, but questioning whether the district court erred when it

noted    at    sentencing,      but   not   in    the    judgment,    that    Preister

would receive credit for time he served in federal custody prior

to sentencing.       Preister was informed of his right to file a pro

se supplemental brief but did not do so.                     Finding no reversible

error, we affirm.

               Although    we    generally        review     preserved      sentencing

errors for an abuse of discretion, reversing only if an error is

not harmless, we review for plain error a procedural sentencing

error raised for the first time on appeal.                    See United States v.

Lynn, 592 F.3d 572, 575-79 (4th Cir. 2010).                          In reviewing a

sentence, we first examine the record for significant procedural

error.     Gall v. United States, 552 U.S. 38, 51 (2007).                    If there

are   no      procedural    errors,    we       then    consider   the   substantive

reasonableness of the sentence, taking into account the totality

of the circumstances.            United States v. Pauley, 511 F.3d 468,

473 (4th Cir. 2007).


                                            2
             We hold that the district court did not commit error

when it sentenced Preister.           The district court did not plainly

err   in   calculating    the      advisory    Guidelines    range,    imposed    a

within-Guidelines sentence, considered both parties’ arguments

and the 18 U.S.C. § 3553(a) (2006) factors, and provided a clear

explanation for its decision.                 Further, the district court’s

innocuous comment that Preister was receiving credit for time

served was not error.         The court’s statement was not part of the

sentence it imposed, and its omission from the judgment does not

preclude Preister’s receipt of credit for time served.                   In fact,

the district court did not have the authority to give Preister

credit     for   the   time   he    spent     in   federal   custody    prior    to

sentencing, as the crediting decision is within the purview of

the Attorney General, acting through the Bureau of Prisons. *                   See

18 U.S.C. § 3585(b) (2006); Wilson, 503 U.S. at 335.

             In accordance with Anders, we have examined the entire

record and find no other meritorious issues for appeal.                          We

therefore    affirm    the    district      court’s   judgment.        This   court


      *
       Indeed, once Preister is remanded to the Bureau of Prisons
to begin serving his sentence of incarceration, the Bureau of
Prisons should compute his jail-time credit.    United States v.
Wilson, 503 U.S. 329, 335 (1992). If, at that time, he remains
unsatisfied with the amount of credit he receives, he may seek
administrative review of the calculations; only after he has
exhausted his administrative remedies may he seek judicial
review. Id.




                                         3
requires that counsel inform Preister, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Preister requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may   move   in    this   court   for   leave   to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on Preister.

            We dispense with oral argument because the facts and

legal   contentions     are    adequately    presented     in   the   materials

before the court and argument would not aid in the decisional

process.

                                                                       AFFIRMED




                                        4